DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claims recite a device, and non-transitory computer readable medium for processing an ECG signal to identify rhythms. 

Step 2A, Prong One
Regarding Claims 1 and 21, the limitations of “processing the time-frequency representation using a neural network to output probabilities for rhythms of a set of rhythms including at least atrial fibrillation; assigning a rhythm for the time-domain electrocardiogram signal based on the signal quality index and probabilities for the rhythms of the set of rhythms output by the neural network wherein assigning includes assigning a noisy recording for the time-domain electrocardiogram signal if the determined signal quality index is below a preselected signal quality index threshold” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, a physician can utilize the calculated SQI to determine if a signal is noisy when comparing it to a threshold while using a database of rhythm sets to compare them to the processed ECG signals to determine which rhythms the signals represent and label the signals accordingly. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “at least one electronic processor programmed to carry out the steps of: receiving a time-domain electrocardiogram signal from the single lead ECG measurement device; determining a signal quality index of the time-domain electrocardiogram signal over a time interval; generating a time-frequency representation of the time-domain electrocardiogram signal acquired over the time interval, by converting said time-domain electrocardiogram signal to a two-dimensional time-frequency dataset using a sliding window” Receiving electrocardiogram signals and determining a signal quality index for a selected time -domain are mere pre-solution activity of data gathering and processing. This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering. In addition the claims recite “single- lead electrocardiogram measurement device operable to obtain a time-domain electrocardiogram signal from a patient; … controlling a display device to display the rhythm or noisy recording assigned to the time-domain electrocardiogram signal”, that do not add more to a practical application as they are commonly utilized devices that are well known within the art.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to collect the Electrocardiogram signal and process the signal according to a time window amount to no more than mere pre-solution activity of data gathering and processing, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 2-13, and 20 do not add significantly more than the judicial exception explained above and inherit the same rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nemati (U.S Publication No. 2019/0328243) in view of Zong (U.S Publication No. 2015/0190096).

Regarding Claims 1, 9, 20 and 21, Nemati teaches A device for electrocardiogram signal (ECG) processing, the a single-lead electrocardiogram (ECG) measurement device operable to obtain a time-domain electrocardiogram signal (ECG) from a patient (Para 26, Para 58); At least one electronic processor programmed to carry out the steps of: receiving a time-domain electrocardiogram signal (ECG) from the single-lead ECG measurement device; determining a signal quality index (SQl) of the time-domain electrocardiogram signal (ECG) over a time interval (para 13); generating a time-frequency representation of the time-domain electrocardiogram (ECG) signal acquired over the time interval, by converting said time-domain electrocardiogram signal (ECG) to a two-dimensional time-frequency dataset using a sliding window (Para 58-61, Para 78 processing of the signals according to time windows); processing the time-frequency representation using a neural network  to output probabilities for rhythms of a set of rhythms including at least atrial fibrillation (Par 7, 13 – use of neural networks, Para 78 – time-frequency use Para 39 – Atrial Fib, Para 48-49 classify rhythms, Para 81); assigning a rhythm for the time-domain electrocardiogram signal(ECG) based on the signal quality index (SQI) and probabilities for the rhythms of the set of rhythms output by the neural network (Fig.3, Para 11, use of probability and signal quality index, Para 93), performing the generating, processing, and assigning with a cloud computing server (Para 51, server) and controlling a display device to display the rhythm or noisy recording assigned to the time-domain electrocardiogram signal (ECG) (Para 87).  
Nemati fails to teach wherein assigning includes assigning a noisy recording for the time-domain electrocardiogram signal (ECG) if the determined signal quality index (SQl) is below a preselected signal quality index threshold and when the signal quality index (SQI) is above the preselected SQI threshold. 
However, Zong teaches assigning includes assigning a noisy recording for the time-domain electrocardiogram signal (ECG) if the determined signal quality index (SQl) is below a preselected signal quality index threshold and when the signal quality index (SQI) is above the preselected SQI threshold (Claim 11, SQI threshold utilized to determine if the signal is usable or not, if it does not meet the threshold then it would be noise). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Rhythm Classifier as taught by Nemati, with wherein assigning includes assigning a noisy recording for the time-domain electrocardiogram signal (ECG) if the determined signal quality index (SQl) is below a preselected signal quality index threshold and when the signal quality index (SQI) is above the preselected SQI threshold as taught by Zong, since such a modification would provide the predictable result of eliminating segments of cardiac activity that include noisy signals making detection and identification of cardiac activity more efficient. 

Regarding Claim 2, Nemati in view of Zong teaches wherein the set of rhythms includes at least: a normal sinus rhythm; atrial fibrillation; and other rhythms (Para 49). 

Regarding Claim 3, Nemati in view of Zong teaches assigning includes: responsive to the probabilities output by the neural network for the normal sinus rhythm and the other rhythms being within a similarity threshold of each other, applying a secondary classifier to select the rhythm for assignment from between the normal sinus rhythm and the other rhythms (Para 9-11 – scores for each window used along with probability for determining each class, Para 48 – use of multiple neural networks, Para 49 – Classification of rhythms) .

Regarding Claim 4, Nemati in view of Zong teaches wherein the set of rhythms includes at least: a normal sinus rhythm; atrial fibrillation; and a noisy recording (Para 49).

Regarding Claim 5, Nemati in view of Zong teaches wherein the processing includes choosing a neural network for use in the processing on the basis of a time length of the time-domain (Par 59 – 62, time periods) electrocardiogram signal from at least two different neural networks respectively trained on sets of time domain electrocardiogram signal (ECG) ECG signal segments of different time lengths (para 48, use of multiple neural network classifications Par 82 – 86).

Regarding Claim 6, Nemati in view of Zong teaches wherein the generating of the time-frequency representation of the time-domain electrocardiogram signal comprises: generating the time-frequency representation with values of a time dimension indexing time windows of a sliding time window over the time-domain electrocardiogram signal and with, for each indexed time window, values along a frequency dimension representing a frequency spectrum of the portion of the time-domain electrocardiogram signal in the indexed time window (Para 58 – 62).

Regarding Claim 7, Nemati in view of Zong teaches wherein the frequency spectrum of the portion of the (ECG) ECG signal in the indexed time window is a spectrogram or wavelet spectrum (Para 78-81). 

Regarding Claim 9, Nemati in view of Zong teaches wherein the processor does not perform the processing using the neural network if the determined SQI is below the preselected signal quality index threshold (Para 66-68, Para 71, SQI determined with a standard quality metric that determines the quality of the window beat to be examined).

Regarding Claim 10, Nemati in view of Zong teaches wherein the neural network NN is a convolutional neural network NN (CNN) (Convolutional neural network, Para 48).

Regarding Claim 11, Nemati in view of Zong teaches wherein the convolutional neural network is a Densely Connected convolutional neural network which, for each layer of the convolutional neural network, concatenates all preceding layer feature-maps as input (Para 48, Para 91, Densely connected convolutional neural network is a simple variation of the network that is well known in the art.)

Regarding Claim 12, Nemati in view of Zong teaches wherein the processor is further programmed to carry out the step of: controlling an electrocardiogram measurement device to acquire the ECG signal over a single data acquisition time period and then to stop acquisition of the time-domain electrocardiogram signal (Para 58-62).

Regarding Claim 13, Nemati in view of Zong teaches wherein the processor is further programmed to carry out the step of: controlling an electrocardiogram measurement device to continuously acquire time-domain electrocardiogram signal (ECG) data; wherein the time-domain electrocardiogram signal data acquired over the time interval is the segment of the continuously acquired time-domain electrocardiogram signal data which is acquired over the time interval (Para 58-62).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazo (U.S Publication No. 2018/0240235), describes the use of Densely Connected Convolutional Neural network in medical practice known as DenseNet.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792